DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 112-141 are pending and will be examined on the merits.  

Claim Objections
Claims 112, 113, 114, 116, 117, 118, 119, 122 and 140 are objected to because of the following informalities:  These claims are objected to because the symbol that denotes the point of attachment from a drug moiety to the rest of the molecule changes throughout the application.  At some points it is denoted with an asterisk.  At other points it is a wavy line.  One consistent denotation would make the application more readable.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 112-139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 112-139:
(A) Claim 112 contains the following structure as a limitation:

    PNG
    media_image1.png
    385
    883
    media_image1.png
    Greyscale

Here, the arrows denote two points of attachment between the Ab (an antibody) and the pyrrolobenzodiazepine moiety.  Claim 112 contains the limitation that “Ab is a modified antibody having at least one free conjugation site on each heavy chain” (note: this limitation appears twice in claim 112—once below the structure and again below the table of linkers).  
Since the structure depicts the drug already bound to the antibody, it is unclear whether these “two free conjugation sites on each heavy chain” refer to either: 1) the two sites at which the drug is already bound to the antibody (a total of 2 free conjugation sites for unconjugated antibody) or 2) two additional conjugation sites that remain free after the drug is bound to the antibody (a total of 4 free conjugation sites for unconjugated antibody).  Thus, the metes and bounds of the claim are unclear.  

(B) Claim 112 includes the limitation “where CBA represents a cell binding agent which is a modified antibody having at least one free conjugation site on each heavy chain” (this text is below the table of GLL’s on page 7).  It is unclear whether or not the modified antibody denoted “CBA” (from the table of GLL’s on page 7) is the same as the modified antibody denoted Formula I (denoted “Ab”). Thus, the metes and bounds of the claim are unclear.   

(C) Claim 112 contains the following structures and limitations:


    PNG
    media_image2.png
    424
    906
    media_image2.png
    Greyscale


It is unclear what is meant by “where Qx is such that Q is an amino acid residue, a dipeptide residue or a tripeptide residue”.  QX is part of Q.  It is uncertain whether QX is supposed to be: 1) a chemical moiety that turns Q into an amino acid residue, dipeptide residue or a tripeptide residue OR 2) if QX is supposed to itself be an amino acid residue, a dipeptide residue or a tripeptide residue (see claim 123).  Thus, the metes and bounds of the claim are unclear.  

(D) Page 2 of claim 112 recites the limitation “R2 is selected from H, OH, F, diF….”.  It is unclear what “diF” means and it is not defined in the Specification.  Thus, the metes and bounds of the claim are unclear.  

(E) Claim 112 has a table from which the GLL groups are selected from.  GL12 and GL13 both contain a variable “X” moiety.  The text below the table states that “X represents C1-4 alkyl”.  It is unclear whether or not the variable “X” means the same number of carbons for both GL12 and GL13.  Thus, the metes and bounds of the claim are unclear.  
Regarding claim 132-134:
Claim 132 includes the limitation that the native interchain cysteine residues have been substituted for amino acid residues lacking thiol groups.  Claim 134 further limits claim 132 by providing a table of amino acid positions at which the substitutions of claim 132 may occur.  However, upon close inspection of the table of claim 134, there are no cysteines present in any of the columns of the table of claim 134.  Taken together, claims 132 and 134 are indefinite because claim 132 specifies that cysteines are substituted for non-thiol containing amino acids but then does not provide positions where said substitutions may occur in the table of claim 134.  Thus, the metes and bounds of the claims are unclear.  
Regarding claim 134:
Regarding claim 134, the parentheses around “Kabat and EU” render the claim indefinite because it is unclear whether the limitations inside the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 140:
	(A) Claim 140 contains the limitation that “Q and X are as defined in claim112”.
Claim 112 contains the following structures and limitations with respect to Q and X:


    PNG
    media_image2.png
    424
    906
    media_image2.png
    Greyscale

It is unclear what is meant by “where Qx is such that Q is an amino acid residue, a dipeptide residue or a tripeptide residue”.  QX is part of Q.  It is uncertain whether QX is supposed to be: 1) a chemical moiety that turns Q into an amino acid residue, dipeptide residue or a tripeptide residue OR 2) if QX is supposed to itself be an amino acid residue, a dipeptide residue or a tripeptide residue (see claim 123).  Thus, the metes and bounds of the claim are unclear.

(B) Regarding claim 140, the parentheses around “including the presence or absence of double bonds between C2 and C3 and C2’ and C3’ respectively” render the claim indefinite because it is unclear whether the limitations inside the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claim 141 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art for this application is Fong (Fong, et al., WO 2017/096163A1; Published 06/08/2017).  Fong discloses the following structure (Fong, p 77):
 
    PNG
    media_image3.png
    403
    506
    media_image3.png
    Greyscale

The “right arm” of the DL1 of Fong is identical to the “right arm” of claim 141 in that they both comprise the following series of attached moieties:  Nitrogen of 7 membered ring [Wingdings font/0xE0] a carbonyl linkage to a PABC moiety[Wingdings font/0xE0] alanine moiety[Wingdings font/0xE0] valine moiety [Wingdings font/0xE0] 8 PEG moieties [Wingdings font/0xE0] an amide moiety [Wingdings font/0xE0] two methylene moieties [Wingdings font/0xE0] a maleimide moiety.  
The “left arm” of the compound of claim 141 comprises the same linkage of moieties as the “right arm” of the compound of claim 141.  However, the “left arm” of DL1 of Fong possesses no such linkage of moieties as the “right arm” of DL1 of Fong.  That is to say, the compound of claim 141 can attach to two points on the antibody and the DL1 of Fong can only attach to one point on the antibody.
The inclusion of a second linkage terminating in a second point of attachment is not an obvious variant.  While performing the search dozens of similar conjugates were observed and all of them had but one point of attachment connecting the pyrrolopendodiazepine dimers to the antibody.  

Conclusion
Claims 112-140 are rejected.
Claims 112, 113, 114, 116, 117, 118, 119, 122, 140 and 141 are objected to.
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643               

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643